Citation Nr: 1228501	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied reopening the Veteran's claim of entitlement to service connection for asthma.  In a July 2011 decision, the Board reopened the Veteran's claim and remanded the claim, on the merits, for further development.  The claim is again before the Board for appellate review.

The Board notes that, while the Veteran previously was represented by the Disabled American Veterans (DAV), in July 2011, the undersigned granted the Veteran's May 2011 motion, requesting to remove the DAV as his representative.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

Review of Virtual VA reveals no documents pertinent to this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development is required.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, on April 1966 entrance examination, the Veteran was found to have normal lungs and a normal chest x-ray.  On his April 1966 Report of Medical History, the Veteran marked that he had a history of asthma.  He reported that he had childhood asthma with no symptoms in the past 10 years.  In May 1966, the Veteran was inducted into the Army, and after only one week, he was admitted to the hospital with a diagnosis of bronchial asthma.  The treating corpsman spoke with the Veteran's primary care physician by telephone, and learned that the Veteran had a documented history of long-standing bronchial asthma beginning at the age of four until the present.  The Veteran had been using an inhaler for relief whenever wheezing would occur.  He was employed as a farm worker prior to entrance, and had frequent bouts of wheezing and shortness of breath, presumably due to some perennial allergy.  The Veteran presented to the clinic one week after induction with a mild asthmatic attack.  Shortly thereafter, he was admitted for a Medical Board, and discharged for erroneous enlistment.

In July 2011, the Board remanded the claim for an examination and nexus opinion.  The examiner was asked to opine as to whether there was clear and unmistakable evidence that the Veteran's asthma pre-existed service, as well as whether there was clear and unmistakable evidence that the asthma was not aggravated during service.  Alternatively, the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's asthma began in service.

The Veteran was afforded VA examination in October 2011.  After a full examination and review of the claims file, the examiner found that the Veteran's asthma clearly pre-existed service.  Unfortunately, the examiner did not answer the required question as to whether there was clear and unmistakable evidence that the asthma was not aggravated during service.  Instead, the examining physician found that it was less likely than not that the Veteran's asthma was aggravated beyond its natural progression during his active duty.

Because the Veteran's asthma clearly pre-existed service, the examiner must also specifically comment as to whether there was clear and unmistakable evidence that the asthma was not aggravated during service in order to rebut the presumption of soundness.  The "less likely than not" standard is insufficient for this purpose.

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all updated, pertinent records of treatment from the Durham VA Medical Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should forward the claims file to the physician who performed the October 2011 VA examination for an addendum medical opinion.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician.

After a full review of the claims file, the physician should offer an opinion, consistent with sound medical judgment, as to the following questions:

a)  Is there is clear and unmistakable evidence that the Veteran's preexisting asthma was NOT aggravated beyond its natural progression during his active duty service?  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

b)  If the answer to the above question is no, you must for purposes of the next question assume that the Veteran was sound at entry (i.e., his asthma DID NOT preexist service).  Is it at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's asthma had its onset in military service?

The physician should set forth complete rationale for all conclusions reached in a detailed report.  In rendering the requested opinions, the physician should specifically consider the contentions of the Veteran and his ex-wife.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO should specifically ensure that the exact questions set forth in the above instructions were answered by the examining physician.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


